 SCREW PRODUCTS CORPORATION OF AMERICA401SCREW PRODUCTS CORPORATION OF AMERICAandLOCALUNION 11, INTERNATIONAL BROTHERHOOD OF ELEC TRI-CAL WORKERS, AFL, Petitioner. Case No. 21-RC-3124.July 24, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Arthur Hailey,hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby af-firmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this casetoa three-member panel [Members Houston, Styles, andPeterson].Upon the entire record in this case, the Board finds:1.The Employer isengaged incommerce within the mean-ing of the Act.2.The labor organization involved claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentationof employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.On May 12, 1953, UAW-CIO filed a petition in Case No. 21-RC-3094, seeking to represent all production and maintenanceemployees of the Employer. UAW-CIO, the Employer, and IAM,the intervenor in that case, entered into a stipulation forcertification upon consent election. On May 21, 1953, IBEWfiled its petition in the instant case, seeking only maintenanceelectricians. In order not to delay the consent election, theparties to the stipulation agreed to exclude from the votinggroup in Case No. 21-RC-3094 the electrical maintenanceemployees sought by IBEW, and to proceed with the consentelection. All parties, including IBEW, agreed that the exclu-sion of the electrical maintenance employees did not constitutean admission that a separate unit of these employees wasappropriate. The consent election resulted in a majority votefor no union. The Employer now contends, in effect, that thesole purpose of the IBEW's petition was to prevent merger ofthe electricians in the plantwide unit, and that as such mergerhas been obviated by the result of the consent election, thepetition should now be dismissed. However, as the Employerhas declined to recognize IBEW as the representatives of theelectricians, we find that a question concerning representationexists,and the Employer's request that the petition be dis-missed is denied.4.Petitioner seeks a unit of all employees in the electricalmaintenance department at the Employer's plant classifiedasmaintenance electricians, including helpers, apprentices,and leadmen. The Employer contends that this unit is inap-propriate and that a production and maintenance unit is alone106 NLRB No. 70. 402DECISIONSOF NATIONALLABOR RELATIONS BOARDappropriate because (1) all craft employees, including themaintenance electricians, are under the general supervisionof the superintendent in charge of production and maintenance;(2)maintenance work in the shop is closely integrated withproduction work; (3) electricians work with other maintenanceemployees in the moving about and installation of machinery;(4) electrical energy and the work of the electriciansis essen-tial to the operation of the plant; and (5) a finding that thisunit is appropriate would ultimately result in bargaining witha multiplicity of small craft units.There appear to be four employees, including a leadman,sometimes called foreman, and a helper in-this department.They perform all electrical work in the plant, including thatinvolved in installing and moving equipment and in construct-ing additions to the plant. New installations must conformwith the requirements of the local electrical code and areinspected by a city inspector. The electrical-maintenanceemployees have a separate electrical shop, which is used byno other employees. The only maintenance electrician whotestified at the hearing, a journeyman with 27 years' ex-perience, testified that the duties of the Employer's othermaintenance electricians were similar to his.Contrary to the Employer's contention, the appropriatenessof the unit sought does not depend on whether the electricianshave separate immediate supervision,' nor is the work of theeledtricians so integrated with the production process as topreclude establishment of a separate craft unit.2 Nor does thefact that the electricians work in close contact with othermaintenance employees in the installation and moving of equip-ment preclude the establishment of such a unit. 3 Dependenceupon electrical energy by the rest of the plant is, likewise,no bar to separate representation of the electricians.4 Nordoes the speculative possibility that the Employer may berequired to bargain with a number of representatives ofseparate craft units militate against the separate representa-tion of the electricians. SUpon the entire record, we find that the maintenance electri-ciansare craftsmen who perform duties requiring the exerciseof their craft skills, and that they constitute a separate ap-propriate unit.6The Petitionerseeksto include the leadman, and the Em-ployer does not oppose his inclusion. The only evidence in therecord as to his duties indicates that he assigns work to theother three electricians, inspects the quality of their work,and spendsmost of his time doing the same work as the'Reynolds Metals Company, 85 NLRB 110 at 118, footnote 25.2 B. F. Goodrich Chemical Company, 84 NLRB 4293A. C. Spark Plug Division, 88 NLRB 1214.4A. C. Spark Plug Division, supra5 Calumet & Hecla Consolidated Copper Company, 86 NLRB 126.6 Goodyear Engineering Corporation, 100 NLRB 971. AMERICAN SMELTING AND REFINING COMPANY403others. Upon the entire record, we find that he is not a super-visor and we will include him in the unit.We find that all employees in the electrical-maintenancedepartment at the Employer's South Gate, California, plant,includingmaintenance electricians, apprentices, helpers, andthe leadman, but excluding all other employees, guards, andsupervisors as defined in the Act, constitute aunit appropriate.for the purposes of collective bargaining within the meaningof Section 9 (.b) of the Act.[Text of Direction of Election omitted from publication.]AMERICAN SMELTING AND REFINING COMPANYandLOCALNO. 314, INTERNATIONAL BROTHERHOOD OF ELECTRI-CAL WORKERS, AFL, Petitioner. Case No. 21-RC-3069..July 24, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before L. A. Gordon,hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Houston, Murdock, and Peter-son].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to representemployees of the Employer.'3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in the smelting and convertingof copper and other nonferrous metals at its plant at Hayden,Arizona. The Petitioner seeks to sever a unit of powerplantemployees from the existing production and maintenance unit. 2The Smelter Workers contends that a unit of powerplant em-ployees is inappropriate because they are not craftsmen andbecause bargaining has been conducted at the plantfor the past6 years on a broader basis. The Employer takes no position.1Local 886, Hayden Smelternlen's Union, International Union of Mine, Mill and SmelterWorkers, hereafter referred to as Smelter Workers, intervened on the basis of a currentcontractual interest.2 A unit of electricians was severed from the production and maintenance unit 4 years ago,and is presently represented by the Petitioner herein.106 NLRB No. 69.322615 0 -54 - 27